                        UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


DANIEL TREVINO,

      Plaintiff,

v.                                                     Case No. 16-14338

MICHAEL TEACHOUT, JACKSON
NARCOTICS ENFORCEMENT TEAM,
AMY BRETES, and CRAIG
EDMONDSON,

      Defendants.
                                              /

                   OPINION AND ORDER GRANTING DEFENDANTS’
                       MOTIONS FOR SUMMARY JUDGMENT

      Plaintiff Daniel Trevino brought this case under 42 U.S.C. § 1983. (Dkt. #4.) Two

of the four original defendants, the Jackson Narcotics Enforcement Team (“JNET”) and

Craig Edmondson, have been dismissed. (Dkt. #42, 55.) The two remaining defendants,

Michael Teachout and Amy Bretes, each face a claim of unlawful seizure of Plaintiff’s

personal property in violation of his Fourth Amendment rights. (Dkt. #4.) One count is

based on a seizure that took place on December 13, 2013 by Defendant Michael

Teachout. (Id.) The other is based on a July 3, 2014 seizure by Defendant Amy Bretes.

(Id.) Pending before the court are motions for summary judgment filed by Defendants

Teachout and Bretes. (Dkt. #48, 50.) Plaintiff filed a consolidated response (Dkt. #56),

and Defendants filed replies. (Dkt. #57, 59.) The court heard argument on the motions

on October 31, 2018. For the reasons stated below, the court will grant both

Defendants’ motions for summary judgment.
                                    I. BACKGROUND

       The following facts are entirely undisputed. Plaintiff Daniel Trevino owned a

medical marijuana business (“Hydroworld”) located at 800 Wildwood in Jackson,

Michigan. (Dkt. #4; Dkt. #56, PageID 690.) Hydroworld was under investigation by JNET

as a marijuana dispensary. (Dkt. #48, PageID 490.) Defendant Amy Bretes, a Jackson

County Sheriff’s Deputy, and Defendant Michael Teachout, a Michigan State Police

trooper, both served on JNET during the events involved in this case. (Dkt. #4, 14, 18.)

Multiple searches were conducted of this Hydroworld location between 2013 and 2015,

two of which are the basis of Plaintiff’s claims here. (Dkt. #50-1, PageID 626.)

                                     A. First Incident

       The first relevant incident took place on December 13, 2013, when Defendant

Teachout obtained and executed a search warrant for 800 Wildwood. (Dkt. #4, PageID

14–15.) The search warrant was supported by an affidavit by Defendant Teachout and

covered any vehicles, buildings, and persons on the premises. (Dkt. #50-3, PageID

635.) It specifically included among the items to be seized marijuana, items related to its

sale, money received in exchange for it, paper records, and vehicles on the premises.

(Id.) In executing this warrant, Defendant Teachout seized a total of $4,420 in cash and

various documents related to the medical marijuana business. (Dkt. #4, PageID 14–15.)

A tabulation of the property seized was left on location at the time, which Plaintiff stated

he probably gave to his attorney. (Dkt. #50-1, PageID 628.)

       Plaintiff apparently did not receive the Notice of Seizure and Intent to Forfeit

dated January 10, 2014 until May 9, 2018 due to a technological error. (Dkt. #56,

PageID 691.) Plaintiff asserts that he signed a claim for the seized property but



                                             2
concedes that neither he nor JNET has any receipt or record indicating that JNET

received the claim. (Id.) The property was eventually forfeited and disposed of. (Id.)

                                     B. Second Incident

       The second incident pertaining to this case occurred on July 3, 2014, when

Plaintiff and another individual were stopped by City of Jackson Police Officer Craig

Edmondson at 800 Wildwood. (Dkt. #48, PageID 488.) Officer Edmondson smelled

marijuana, found a wad of $2,036 in cash in Plaintiff’s pocket in individual plastic

baggies during a pat-down, and found a small bag containing suspected marijuana. (Id.,

PageID 490, 493.) Sometime after this occurred, Defendant Amy Bretes responded to

the scene with another detective. (Id., PageID 490.) She conducted a search of the

vehicle identified by Officer Edmondson as the subject of his investigation and took

possession of the cash and suspected marijuana seized earlier by him, as well as

several cell phones from Plaintiff and his companion. (Dkt. #14, PageID 104; Dkt. #48,

PageID 492.)

       According to Defendant Bretes, the property seized was placed into evidence

and the currency deposited into JNET’s adjudicated account. (Dkt. #48, PageID 493.) A

civil forfeiture action regarding the money was initiated by the Jackson County

Prosecuting Attorney’s office. (Id.) The Jackson Circuit Court held a bench trial and

involuntarily dismissed the case, directing Plaintiff to receive the $2,036. See In re

Forfeiture of $2,036, 2018 WL 1936192 (Mich. Ct. App. Apr. 24, 2018) (Dkt. #49-1.) This

decision was appealed, and the Michigan Court of Appeals reversed and remanded the

matter to the trial court, where it currently is pending. (Id.)




                                               3
                                      II. STANDARD

       Under Federal Rule of Civil Procedure 56, summary judgment is appropriate “if

the movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The court

considers “whether the evidence presents a sufficient disagreement to require

submission to a jury or whether it is so one-sided that one party must prevail as a matter

of law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251 (1986). The evidence, and

all reasonable inferences drawn from it, must be considered in the light most favorable

to the opposing party. Tolan v. Cotton, 134 S. Ct. 1861, 1866 (2014) (quoting Adickes v.

S.H. Kress & Co., 398 U.S. 144, 157 (1970)).

       The movant has the initial burden of showing—pointing out—the absence of a

genuine dispute as to any material fact; i.e., “an absence of evidence to support the

nonmoving party’s case.” See Celotex Corp. v. Catrett, 477 U.S. 317, 323, 325 (1986).

The burden then shifts to the nonmoving party, who must set forth enough evidence to

raise at least a genuine issue of material fact for trial. Laster v. City of Kalamazoo, 746

F.3d 714, 726 (6th Cir. 2014) (citing Celotex Corp., 477 U.S. at 324). A dispute is

genuine “if the evidence is such that a reasonable jury could return a verdict for the

nonmoving party.” Liberty Lobby, 477 U.S. at 248. A “mere ‘scintilla’ of evidence in

support of the nonmoving party’s position is insufficient to defeat summary judgment.”

Tingle v. Arbors at Hilliard, 692 F.3d 523, 529 (6th Cir. 2012) (quoting Liberty Lobby,

477 U.S. at 251).




                                             4
                                      III. DISCUSSION

       Plaintiff brought this suit under 42 U.S.C. § 1983, asserting Defendants violated

his Fourth Amendment rights by seizing money, marijuana, and other items without

probable cause. (Dkt. #4, PageID 14–17, 24.) Defendants move for summary judgment

based on qualified immunity or, alternatively, for a stay of the proceedings under the

Younger doctrine while related state litigation is pending. (Dkt. #48, PageID 507–09.)

The court will consider each argument in turn.

              A. Qualified Immunity for § 1983 Unlawful Seizure Claims

       Police officers, as government officials performing discretionary functions, may

plead qualified immunity in suits for damages. Harlow v. Fitzgerald, 457 U.S. 800, 806,

815 (1982) (citing Gomez v. Toledo, 446 U.S. 635, 640 (1980)). This affirmative defense

shields them from liability “insofar as their conduct does not violate clearly established

statutory or constitutional rights of which a reasonable person would have known.” Id. at

818 (citing Procunier v. Navarette, 434 U.S. 555, 565 (1978); Wood v. Strickland, 420

U.S. 308, 322 (1975)). When this defense is raised, “the plaintiff bears the burden of

demonstrating that the defendant is not entitled to qualified immunity.” Livermore ex rel

Rohm v. Lubelan, 476 F.3d 397, 403 (6th Cir. 2007) (citing Silberstein v. City of Dayton,

440 F.3d 306, 311 (6th Cir. 2006)).

       To defeat Defendants’ claims of qualified immunity, then, Plaintiff must show that

each Defendant violated a clearly established constitutional right at the time of the

relevant incident. Godawa v. Byrd, 798 F.3d 457, 467 (6th Cir. 2015) (citing Pearson v.

Callahan, 555 U.S. 223, 231 (2009)). Courts must “examine the asserted right at a

relatively high level of specificity.” Bletz v. Gribble, 641 F.3d 743, 750 (6th Cir. 2011)



                                              5
(internal citation omitted). That is, “‘the right’s contours were sufficiently definite that any

reasonable official in [the defendant’s] shoes would have understood that he was

violating it,’ meaning that ‘existing precedent . . . placed the statutory or constitutional

question beyond debate.’” City of S.F. v. Sheehan, 135 S. Ct. 1765, 1774 (2015)

(quoting Plumhoff v. Rickard, 134 S. Ct. 2012, 2023 (2014); Ashcroft v. al-Kidd, 563

U.S. 731, 741 (2015)).

       Plaintiff alleges his Fourth Amendment rights were violated by unlawful seizures

of his property. For a seizure to be valid, “[a]n officer must have probable cause to

believe that items seized during a search are evidence of a crime.” United States v.

Rigsby, 943 F.2d 631, 637 (citing Arizona v. Hicks, 480 U.S. 321, 326–27 (1987)).

“Probable cause is defined as a reasonable ground for belief of guilt, supported by less

than prima facie proof but more than mere suspicion.” United States v. One 1984

Cadillac, 888 F.2d 1133, 1135 (6th Cir. 1989) (internal citations and quotation marks

omitted). The ultimate question for the qualified immunity analysis here is whether,

based on the undisputed facts viewed in the light most favorable to Plaintiff, Defendants

acted in a way that clearly violated Plaintiff’s sufficiently defined constitutional right to be

free from unlawful seizures. Specifically, the question is whether reasonably competent

officers could debate that each Defendant had probable cause that illegal activity was

afoot at the time they seized the items in question.

                                  1. Defendant Teachout

       Plaintiff argues that Defendant Teachout did not have probable cause to seize

his property on December 13, 2013. (Dkt. #56, PageID 697.) Yet Plaintiff states that he

“is not challenging the probable cause to obtain the search warrant,” and “does not



                                               6
challenge Defendant Teachout’s ability to be inside 800 Wildwood on December 13,

2013.” (Id., PageID 702–03.) Rather, Plaintiff asserts that “a sufficiently supported

search warrant affidavit does not automatically justify a seizure,” and that “the object

seized must be an ‘article of incriminating character.’” (Id., PageID 703.) Plaintiff’s claim

is that the items seized were outside the scope of the warrant and not apparently

incriminating because of Defendant’s prior knowledge of Hydroworld’s legitimate

operations dispensing medical marijuana. (Id., PageID 703, 708.)

       This argument fails. Qualified immunity is based on an objective analysis, and

the manufacture and sale of marijuana was illegal in Michigan at the time in question,

despite the Michigan Medical Marihuana Act. See People v. Brown, 297 Mich. App. 670,

677 (2012) (“The possession, manufacture, use, creation, and delivery of marijuana

remain illegal in this state, even after the enactment of the MMMA.”). Defendant did not

violate a clearly established constitutional right by seizing marijuana-related items in

execution of the valid search warrant that described the same. (Dkt. #50-3.) Therefore,

he is entitled to qualified immunity. As far as the forfeiture of the property seized,

Plaintiff does not put forth a legal argument separate from the failed one above and

further concedes that he lacks evidence supporting his factual allegations. Thus,

Defendant is also entitled to qualified immunity on this claim.

                                   2. Defendant Bretes

       Plaintiff’s claim against Defendant Bretes is that she “exploited the illegalities of

Defendant Edmondson.” (Dkt. #56, PageID 714.) The argument focuses on Officer

Edmondson’s actions, such as the illegal dumping explanation for stopping Plaintiff, and

the officers’ prior knowledge of Plaintiff’s connection with 800 Wildwood. Defendant



                                              7
Bretes, however, arrived after the stop had occurred and Officer Edmondson had

already located marijuana and cash. Plaintiff contests that the presence of the

marijuana and cash justified a seizure but, as noted above, marijuana was still illegal in

Michigan even if a person had a medical marijuana card. Since, at a minimum,

reasonably competent officers could debate whether Defendant Bretes had probable

cause to seize and forfeit the marijuana and cash, she too is entitled to qualified

immunity.

                                 B. Younger Abstention

       The Younger doctrine “permits federal courts to withhold authorized jurisdiction in

certain circumstances to avoid undue interference with state court proceedings.” Hill v.

Snyder, 878 F.3d 193, 204 (6th Cir. 2017) (citing Younger v. Harris, 401 U.S. 37, 43–44

(1971)). As a matter of federalism, federal courts generally should not enjoin state court

proceedings or “unduly interfere with the legitimate activities of the States.” Younger,

401 U.S. at 44. Abstention, however, “is not in order simply because a pending state-

court proceeding involves the same subject matter.” Sprint Commc’ns, Inc. v. Jacobs,

571 U.S. 69, 72–73 (2013) (internal citation omitted). It applies only in “exceptional”

circumstances. (Id.) Indeed, “generally federal courts should not abstain from exercising

jurisdiction on abstention grounds, for abstention ‘is an extraordinary and narrow

exception to the duty of a District Court to adjudicate a controversy properly before it.’”

Loch v. Watkins, 337 F.3d 574, 578 (6th Cir. 2003) (quoting Cty. of Allegheny v. Frank

Mashuda Co., 360 U.S. 185, 188–89 (1959)).

       The Sixth Circuit has found Younger applied in cases involving state civil

forfeiture proceedings when a federal court proceeding could in some way impact the



                                             8
related state court case. See, e.g., Loch, 337 F.3d 574; Doe v. Univ. of Ky., 860 F.3d

365 (6th Cir. 2017). The court has noted that “[t]he purpose of Younger abstention is

to . . . allow state officials to proceed with cases uninterrupted by the federal courts.”

Univ. of Ky., 860 F.3d at 372. While in some cases a federal court ruling on qualified

immunity might affect ongoing state litigation, that is not necessarily so.

       Here, Defendants argue that the court could stay these proceedings while

Plaintiff’s state civil forfeiture action remains pending. (Dkt. #48, PageID 488.) The

forfeiture action regards the $2,036 that Plaintiff claims was unlawfully seized by

Defendant Bretes. (Id., PageID 494–96.) The court need not abstain from granting

summary judgment based on qualified immunity, however, because that determination

could in no way impact the forfeiture action. Qualified immunity turns on whether a

reasonable officer would have known that he violated a constitutional right by his

actions. It does not require the court to address the actual constitutionality of the

specific acts above.

       Defendant Teachout also made a Younger argument based on a petition for

return of property Plaintiff filed in state court on June 5, 2018. (Dkt. #50, PageID 619;

Dkt. #50-4.) For abstention to be appropriate, “the state proceeding must be pending on

the day the plaintiff sues in federal court.” Nimer v. Litchfield Twp. Bd. of Trs., 707 F.3d

699, 702 (6th Cir. 2013) (citing Fed. Express Corp. v. Tenn. Pub. Serv. Comm’n, 925

F.2d 962, 969 (6th Cir. 1991)).Younger does not apply to the petition for return of

property because it was filed approximately one and a half years after this case was

filed. (Dkt. #1.)




                                              9
                                        IV. CONCLUSION

       Defendants Bretes and Teachout are entitled to summary judgment because

Plaintiff has failed to raise a genuine issue of material fact regarding whether either is

entitled to qualified immunity. Abstention is not required because this case does not

implicate Younger concerns. Accordingly,

       IT IS ORDERED that Defendant Bretes’ motion for summary judgment (Dkt. #48)

and Defendant Teachout’s motion for summary judgment (Dkt. 50) are GRANTED.



                                                       s/Robert H. Cleland
                                                       ROBERT H. CLELAND
                                                       UNITED STATES DISTRICT JUDGE
Dated: November 5, 2018


I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, November 5, 2018, by electronic and/or ordinary mail.


                                                        s/Lisa Wagner
                                                        Case Manager and Deputy Clerk
                                                        (810) 292-6522


S:\Cleland\Cleland\KMM\CIVIL\16-14338.TREVINO.GrantSJ.docx




                                                  10
